Citation Nr: 1534185	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for respiratory cancer.

2. Entitlement to service connection for pulmonary tuberculosis, to include as secondary to respiratory cancer and as due to herbicide exposure.

3. Entitlement to service connection for pneumonia, to include as secondary to respiratory cancer and as due to herbicide exposure.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran had active duty from February 1966 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2011 and December 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.

In March 2014, the Board remanded this matter for the adjudication of the claim for service connection for respiratory cancer; however, it appears that the claim had been adjudicated in December 2013.  All development requested in the March 2014 remand order has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.	

The Veteran contends that he is entitled to service connection for respiratory cancer, pulmonary tuberculosis, and pneumonia.  Service treatment records show that the Veteran was exposed to an "index case" of pulmonary tuberculosis in January 1969.  Medical records show that the Veteran was diagnosed with minimal pulmonary tuberculosis of the right upper lobe, activity undetermined; pneumonitis; and minimal pleural effusion in October 2002.  Active pulmonary tuberculosis and pneumonia were documented in September 2010.  Since service treatment records appear to indicate that the Veteran was exposed to someone with tuberculosis and since he has had a current diagnosis of active pulmonary tuberculosis during the pendency of the claim, the Board finds that a remand is necessary to schedule a VA examination to determine whether the Veteran's exposure to an "index case" of tuberculosis is related to his current disability.

Since all of the Veteran's claims on appeal involve the respiratory system, the Board finds that the claims for service connection for pneumonia and respiratory cancer are inextricably intertwined with the claim for service connection for pulmonary tuberculosis.  Where the facts underlying separate claims are intimately connected, the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.  Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).  Thus, the claims for service connection for pneumonia and respiratory cancer must also be remanded pending receipt of the requested VA examination report.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the electronic claims files.

2. Schedule the Veteran for a VA examination to determine the etiology of his claimed respiratory conditions.  The examiner must be provided access to the electronic claims files on Virtual VA and VBMS and he or she must indicate review of these items in the examination report.

All necessary testing must be completed and all diagnoses of the respiratory system must be indicated.  

a. The examiner must specifically indicate whether the Veteran has had a diagnosis of respiratory cancer during the pendency of his claim.

b. The examiner should specifically indicate whether the Veteran has had tuberculosis, either active or inactive during the pendency of the claim.  If either active or inactive tuberculosis is present, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) related to his military service, to include exposure to an "index case" in January 1969.  If possible, the examiner should also indicate whether the Veteran manifested active tuberculosis within 3 years of his retirement in February 1972 and, if so, describe the manifestations.

If the opinion is negative, and if respiratory cancer is found, the examiner must opine whether the respiratory cancer caused or aggravated the pulmonary tuberculosis beyond the natural progression of the disease.

c. The examiner must also opine whether the Veteran's pneumonia is at least as likely as not (50 percent or greater probability) related to service, to include exposure to an "index case" of tuberculosis in January 1969.

If the opinion is negative, and if respiratory cancer is found, the examiner must opine whether the respiratory cancer caused or aggravated the pneumonia beyond the natural progression of the disease.

d. The examiner must also address the relationship between pulmonary tuberculosis and pneumonia, if any, and indicate whether it is at least as likely as not (50 percent or greater probability) that one disability caused or permanently aggravated the other disability beyond the natural progression of the disease.

e. For any other respiratory disorder diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to service.

If any of the requested opinions cannot be provided without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Undertake any other development warranted and then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




